McCALEB, Justice.
This case comes to us on the State’s appeal from a judgment sustaining defendant’s motion to quash the bill of information on the ground that Act 503 of 1966 is violative of Article III, Section 16 of the Louisiana Constitution and involves the same issue as that presented in State v. O’Dell, 253 La. 418, 218 So.2d 318, this day decided.
For the reasons assigned in the O’Dell case, the judgment appealed from herein is reversed, the motion to quash the bill of information is overruled, and the cause is remanded for further proceedings consistent with the views expressed in that matter.